DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 10/20/20.  Claims 1-20 and 28 are cancelled; claims 21, 27 and 29 are amended; claims 34-36 are added.  Claims 21-27 and 29-36 are pending.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inflatable first layer in the form of a pad positioned under an entirety of the riding surface; an inflatable second layer in the form of a pad positioned under the entirety of the riding surface” (claim 21), “an inflatable layer in the form of a pad of constant thickness positioned under a substantial portion of the riding surface” (claim 27), and “wherein the first layer has separate inflatable compartments such that desired portions of the first layer are inflated to influence a waveform generated on the ride surface” (claim 25 – See Section 6 “Response to Arguments” below for explanation) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “an inflatable first layer in the form of a pad positioned entirety of the riding surface. Moreover, the drawings are not detailed enough to support this claim language. Arguably, the drawings show wherein the second layer 550 is positioned under a substantial portion of the riding surface, but the claimed language of claim 21 is more narrow and unsupported by the drawings. Claims 22-26 and 36 are rejected based on their dependency to 21. 
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “an inflatable layer in the form of a pad of constant thickness positioned under a substantial portion of the riding surface” is not supported by the specification as originally filed. Paragraph [0051] describes a first layer 545 of constant thickness that is “located beneath the riding surface”, but does not support being positioned under a substantial portion of the riding surface. Arguably, the drawings show wherein the second layer 550 is positioned under a substantial portion of the riding surface. However, this second layer 550 is not being claimed as the “inflatable layer” of claim 27 since dependent claims 31-32 clearly establishes the “inflatable pad” as the second layer 550 (with specific varying thicknesses).  Layer 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 35 depends from cancelled claim 28 and therefore has a scope that is undeterminable. For examining purposes, claim 35 will be treated as being dependent upon independent claim 27. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.



As per claim 21, Lochtefeld teaches an amusement attraction 100 comprising: a riding surface 150 (paragraphs [0036], [0039]); a nozzle 120 for dispensing water onto the riding surface 150 (paragraph [0037]); a drainage area (at grate 195) for recovering the water from the riding surface 150 (Fig. 2A –2B; paragraph [0033]); and a support structure 110 (“supporting framework”) under the riding surface 150, the support structure defining a water reservoir 140 under the riding surface 150 (Fig.’s 1-2; paragraph [0032]).  
Admittedly, Lochtefeld does not teach an inflatable first layer in the form of a pad positioned under an entirety of the riding surface; an inflatable second layer in the form of a pad positioned under the entirety of the riding surface. However, Shaljyan, directed to the analogous art of inflatable slides, teaches such features as first and second inflatable layers in the forms of pads under a riding surface to be known in the art (Fig. 6 – paragraphs [0012], [0029] – “provide support of the play structure”). Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to incorporate the inflatable layers under the riding surface to provide a desired sloping effect and shape of the riding surface. Moreover, by utilizing multiple inflatable pad layers, one ordinary skill in the art would recognize that more precise sloping and contours can be created since the inflation levels of the multiple layers can be adjusted separately. The proposed modification is considered to have a reasonable expectation of success because Lochtefeld expressly contemplates the use of “foam supports or/or the like” to adjust the shape of the ride surface (paragraph [0039]).  Regarding the requirement that the inflatable layer be positioned under the entirety of the riding surface, one In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). At the time of applicant’s effective filling date, one having ordinary skill in the art would have found it obvious select optimal thicknesses of the inflatable layers to provide a desired slope angle. One ordinary skill in the art would recognize that the thickness of the inflatable layer determines the slope of the riding surface, which determines the acceleration force caused by gravity, in addition to the wave form caused by water flow from the nozzles. By using variable thickness the rider would expectantly experience changes in velocity, acceleration, and permit different wave forms caused by the change in thickness. Such modification is reasonably and easily achieved by adjusting the inflation levels of the supporting inflatable layers. 
As per claim 22, Shaljyan teaches wherein the second layer is positioned under the first layer (Fig. 6 – paragraphs [0012], [0029] – for example, middle inflatable layer shown in Fig. 6 supporting upper layer). The combined teachings of Shaljyan with Lochtefeld, therefore, would teach the first and second layers supporting and stabilizing the riding surface 150 as this is necessary to impart the passive shape forming (i.e. the use of “foam supports or/or the like” to 
As per claim 23, the combined teachings of Shaljyan with Lochtefeld teach wherein the inflatable first layer and inflatable second layer are separately inflatable (Fig. 6 – paragraphs [0012], [0029] – Shaljyan), and the riding surface 150 (Lochtefeld) is separate from the inflatable first layer and the inflatable second layer.  The motivation to combine references is the same as stated above.   
As per claim 24, Lochtefeld teaches wherein the riding surface 150 is not inflatable and comprises a tensioned material (paragraphs [0039]-[0040]).  
As per claims 25-26, secondary reference Shaljyan teaches wherein the first layer has separate inflatable compartments (i.e. top layer has compartments 3, 6, 9) such that desired portions of the first layer are capable of being inflated at desired levels. In combination with Lochtefeld, the first layer contributes to influence a waveform generated on the ride surface (See paragraph [0039] of Lochtefeld). The motivation to combine is the same as stated above.  Supplemental to this, examiner reiterates that, at time of applicant’s filing, the thicknesses of the first and second inflatable layers would have been obvious to be optimized. Per MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). At the time of invention, one having ordinary skill in the art would have found it obvious select optimal thicknesses of the inflatable layers to provide a desired slope angle. One ordinary skill in the art would recognize that the thickness of the inflatable layer determines the slope of the riding surface, which determines the acceleration 
As per claim 27, Lochtefeld teaches an amusement attraction 100 comprising: a riding surface 150 (paragraphs [0036], [0039]); a nozzle 120 for dispensing water onto the riding surface 150 (paragraph [0037]); a drainage area (at side grates 195) for recovering the water from the riding surface 150 (Fig. 2A –2B; paragraph [0033]); and a support structure 110 (“supporting framework”) under the riding surface 150, the support structure defining a water reservoir 140 under the riding surface 150 (Fig.’s 1-2; paragraph [0032]).  
Admittedly, Lochtefeld does not expressly teach wherein an inflatable layer in the form of a pad of constant thickness is positioned under a substantial portion of the riding surface 150. However, Shaljyan, directed to the analogous art of inflatable slides, teaches such features as utilizing an inflatable layer in the form of a pad under a riding surface is known in the art (Fig. 6 – paragraphs [0012], [0029] – inflatable layers shown in Fig. 6 that “provide support” to a ride surface of the play structure). Hence, at the time of applicant’s effective filing date, one having ordinary skill in the art would have found it obvious to incorporate an inflatable layer under the riding surface to provide a desired sloping effect shape of the riding surface. The proposed modification is considered to have a reasonable expectation of success because Lochtefeld expressly contemplates the use of “foam supports or/or the like” to adjust the shape of the ride surface (paragraph [0039]).  Regarding the requirement that the inflatable layer be positioned under a substantial portion of the riding surface, one ordinary skilled in the art would recognize that the combined teachings of Lochtefeld with Shaljyan would teach such a feature since Shaljyan teaches wherein the inflatable layers extends entirely from In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). At the time of invention, one having ordinary skill in the art would have found it obvious select optimal thicknesses of the inflatable layer to provide a desired slope angle. One ordinary skill in the art would recognize that the thickness of the inflatable layer determines the slope of the riding surface, which determines the acceleration force caused by gravity and the degree, if any, of wave contours formed by the water flowing over the ride surface. 
As per claims 29-30, Lochtefeld teaches at least one beam disposed within the water reservoir 140 of the support structure 110, wherein the at least one beam is connected with the riding surface 150 for stabilizing the riding surface 150 (Fig. 1 – emphasis on “supporting framework 110” – paragraph [0032]).  It is noted the Federal Court has set forth wherein "connected to"  includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585. Here, the beams in the reservoir are connected to the riding surface via an intermediate structure as shown in Fig. 1. 
As per claims 31-32, Lochtefeld does not expressly teach an inflatable pad as claimed. However, secondary reference Shaljyan teaches an inflatable pad positioned under the inflatable layer (Fig. 6 – paragraphs [0012], [0029] – for example, middle inflatable layer shown in Fig. 6). The motivation to combine references is the same as stated above. Moreover, by utilizing 
As per claim 33, Lochtefeld teaches a column disposed within the reservoir 140 and configured to support the riding surface 150 (Fig. 1; paragraph [0032]). Since one ordinary skill in the art would recognize that the combination of Lochtefeld and Shaljyan would result in the inflatable layers being positioned under ride surface 150 to give it shape, the limitation that the column be configured to support the inflatable pad is considered to be met. The motivation to combine is the same as stated above. 
As per claim 34, Lochtefeld teaches wherein the riding surface 150 is not inflatable and comprises a tensioned material (paragraphs [0039]-[0040]).  
As per claims 35-36, Lochtefeld teaches a plurality of beams disposed within the water reservoir 140 of the support structure 110 (Fig. 1; paragraph [0032]). Since one ordinary skill in the art would recognize that the combination of Lochtefeld and Shaljyan would result in the inflatable layers being positioned under ride surface 150 to give it shape, the limitation that the inflatable layer (with respect to claim 35) and inflatable second layer (with respect to claim 36) is disposed on top of the plurality of beams to provide a stable structure for supporting riders on the ride surface is considered to be met by the combined teachings.  The motivation to combine is the same as stated above. 

Response to Arguments
10/20/20 have been fully considered but they are not persuasive. Regarding Replacement Sheet Fig. 4C, it is noted this embodiment does not show first and second layers in the form of pads, which are referenced with respect to the embodiment of Fig. 5. Replacement Sheet Fig. 4C shows inflatable layer 421 with compartments 423, however, inflatable layer 421 is clearly shown with variable thickness. Dependent claim 26 requires the inflatable first layer to be a “thin layer” compared to the second layer (which has the variable thickness). As such, the drawings do not show “wherein the first layer has separate inflatable compartments such that desired portions of the first layer are inflated to influence a waveform generated on the ride surface”.  
Applicant’s arguments with respect to the prior art rejections of the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711